334 S.W.3d 916 (2011)
STATE of Missouri, Respondent,
v.
Paul Dean LEDERMANN, Appellant.
No. ED 94544.
Missouri Court of Appeals, Eastern District, Division Three.
March 22, 2011.
Craig A. Johnston, Columbia, MO, for appellant.
Chris Koster, Atty. Gen., Mary H. Moore, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Paul Dean Ledermann appeals from the judgment entered after he was found guilty of eight counts of first-degree child molestation, Section 566.067 RSMo 2000. No jurisprudential purpose would be served by a written opinion. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm. Rule 30.25(b).